09/16/2022



                                                                           Case Number: DA 21-0512




     IN THE SUPREME COURT OF THE STATE OF MONTANA
                Supreme Court No. DA 21-0512

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CLOVIS CHRISTOPHER GENO,

           Defendant and Appellant.

                                ORDER


      Appellant Clovis Geno has requested and extension of time of one
month to prepare and file his opening brief. Appellant’s brief is
currently due September 26, 2022. The motion is unopposed by the
State. Appellant’s council asserts the extension is necessary because he
was recently appointed to the case and so no good cause occurring
otherwise, appellant’s motion is granted. The appellant’s opening brief
is due on or before October 26, 2022.




1
                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                  September 16 2022